KELLY, Judge.
Richard and Debbie Flynn filed a motion to clarify the order of the trial court entered on November 19, 2007, which determined that Richard L. Robbins had the right to possess certain real property sold to him by Thelma M. Johnson. After a hearing on the motion, the trial court entered an “Order Granting Final Judgment.” We affirm the order to the extent that it finds Mr. Robbins is required to pay the balance of the purchase price of the property plus interest accrued since January 3, 2008, and that Mr. and Mrs. Flynn have acquired the right to collect the payment of that debt or to foreclose on the property if Mr. Robbins fails to pay. However, we reverse the portion of the order which denies Mr. Robbins credit for attorney’s fees and costs accrued in pursuing the prior action to recover possession of the property. Accordingly, we remand for a determination of the final balance due to Mr. and Mrs. Flynn.
Affirmed in part, reversed in part, and remanded with directions.
MORRIS and BLACK, JJ., Concur.